Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Tyler Tassone, Reg. No. 69,199 on November 22, 2021.

The application has been amended as follows: 

In the Specification:
In paragraph [0039], after line 2 and before line 3 of the paragraph, the phrase,   --introduced at respective inlets 44 and 42, and--, has been inserted to provide textural 
In the Claims:
In claim 14, line 2, “outlet port” has been replaced by --inlet port--, to place the claim language in agreement with the disclosure of paragraph [0019] of the specification.
In claim 15, last line, the phrase, “flow rate of 0.5 to 1.6 GPM” has been replaced by, --flow rate of 0.5 to 1.0 GPM--, to place the claim language in agreement with paragraph [0020] of the specification.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/C.S.B/11-22-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776